COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                              NO. 02-17-00121-CV


DONNA SIBLEY                                                         APPELLANT

                                         V.

MUTUAL HOLDINGS SERIES C,                                              APPELLEE
LLC

                                     ------------

          FROM COUNTY COURT AT LAW NO. 1 OF TARRANT COUNTY
                    TRIAL COURT NO. 2017-001485-1

                                    ------------

              MEMORANDUM OPINION1 AND JUDGMENT
                                    ------------

      Appellant Donna Sibley’s brief was originally due on July 31, 2017. After

granting two motions for extension, Appellant’s deadline for filing her brief was

December 11, 2017. Appellant did not file her brief.

      On January 3, 2018, we notified Appellant that her brief had not been filed

as required by Texas Rule of Appellate Procedure 38.6(a). See Tex. R. App. P.

38.6(a). We stated that we could dismiss the appeal for want of prosecution

unless Appellant filed with the court by January 16, 2018, an appellant’s brief and

      1
       See Tex. R. App. P. 47.4.
a motion reasonably explaining the failure to file an appellant’s brief and the need

for an extension. See Tex. R. App. P. 10.5(b), 38.8(a)(1), 42.3(b). We have not

received any response.

      Because Appellant has failed to file a brief after having been given an

opportunity to provide a reasonable explanation for the failure, we dismiss this

appeal for want of prosecution. See Tex. R. App. P. 38.8(a)(1), 42.3(b), 43.2(f).



                                                   PER CURIAM

PANEL: WALKER, MEIER, and GABRIEL, JJ.

DELIVERED: February 15, 2018




                                     2